ANGELA SPINELLI, Appellant,
v.
POMPANO LINCOLN-MERCURY, INC., Appellee.
Nos. 4D08-4170, 09-1456
District Court of Appeal of Florida, Fourth District.
November 17, 2010.
Barbara J. Compiani and Jane Kreusler-Walsh of Kreusler-Walsh, Compiani & Vargas, P.A., and Christopher M. Larmoyeux of Larmoyeux & Bone, P.L., West Palm Beach, for appellant.
Dinah Stein and Mary Hicks of Hicks, Porter, Ebenfeld & Stein, P.A., Miami, Gerard A. Tuzzio and Laura Bedard of Roberts, Reynolds, Bedard & Tuzzio, P.A., Coral Springs, and Walter G. Latimer of Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, Miami, for appellee.
PER CURIAM.
Affirmed.
TAYLOR, CIKLIN, JJ., and TOWBIN-SINGER, MICHELE, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.